                               UNITED STATES DISTRICT COURT                                          JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 18-10536-JFW(SKx)                                          Date: February 20, 2019

Title:        The People of The State of California et al. -v- Crown Castle NG West LLC, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER GRANTING PLAINTIFFS’ MOTION TO
                                          REMAND [filed 1/18/2019; Docket No. 23]

        On January 18, 2019, Plaintiffs The People of the State of California and County of Los
Angeles (“Plaintiffs”) filed a Motion to Remand. On February 4, 2019, Defendants and cross-
claimants Crown Castle NG West, LLC (“Crown Castle”) and Nancy Sheridan (collectively,
“Defendants”) filed their Opposition and an Amended Opposition. On February 11, 2019, Plaintiffs
filed a Reply. Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the
Court finds that this matter is appropriate for decision without oral argument. The hearing
calendared for February 25, 2019 is hereby vacated and the matter taken off calendar. After
considering the moving, opposing, and reply papers, and the arguments therein, the Court rules as
follows:

I.       FACTUAL AND PROCEDURAL BACKGROUND

      On November 15, 2018, Plaintiffs filed a Complaint against Defendants in Los Angeles
County Superior Court, alleging that Defendants had unlawfully erected wireless
telecommunications poles in the public rights of way within an unincorporated community in Los
Angeles County. Plaintiffs allege the following state law claims for relief: (1) violation of Los
Angeles County Zoning Code §§ 22.20.010, 22.20.015, and 22.20.100; (2) violation of California
Business & Professions Code §§ 17200, et seq.; and (3) violation of California Civil Code §§ 3479
and 3480, et seq.

       On December 19, 2018, Defendants filed a Notice of Removal, alleging that this Court has
diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) and federal question jurisdiction pursuant to
28 U.S.C. § 1331.

II.      LEGAL STANDARD

                                            Page 1 of 5                         Initials of Deputy Clerk sr
        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
Dist., 475 U.S. 534, 541 (1986). Generally, a defendant may remove a civil action filed in state
court to federal court if the federal court has original jurisdiction over the action. 28 U.S.C. §
1441(a).

        A motion to remand is the proper procedure for challenging removal. See N. Cal. Dist.
Council of Laborers v. Pittsburg-Des Moines Steel Co., 69 F.3d 1034, 1038 (9th Cir.1995). The
removal statute is strictly construed, and any doubt about the right of removal is resolved in favor
of remand. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992); see also Prize Frize, Inc. v.
Matrix, Inc., 167 F.3d 1261, 1265 (9th Cir.1999). Consequently, if a plaintiff challenges the
defendant’s removal of a case, the defendant bears the burden of establishing the propriety of the
removal. See Gaus, 980 F.2d at 566; see also Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th
Cir.1996) (citations and quotations omitted) (“Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.”).

III.   DISCUSSION

       A.     Diversity Jurisdiction

       Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. See
28 U.S.C. § 1332.

        In this case, Defendants have failed to meet their burden of demonstrating that the parties
are completely diverse. Indeed, although not raised by Plaintiffs, Defendants have failed to properly
allege the citizenship of Crown Castle. In their Notice of Removal (and in their Amended
Opposition to Plaintiffs’ Motion to Remand), Defendants allege that “Crown Castle was, and still is,
a limited liability company organized under the laws of the state of Delaware with its principal place
of business in Houston, Texas, and doing business in the State of California.” Notice of Removal
at ¶ 5; see also Amended Opposition at 9. However, unlike a corporation, for the purposes of
diversity jurisdiction, a limited liability company is a citizen of every state of which its members are
citizens. See, e.g., Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”). Although Crown Castle is a limited liability company, Defendants have failed to allege
the citizenship of any of Crown Castle’s members.

        In addition, Defendants have failed to meet their burden of demonstrating that Defendant
Nancy Sheridan, a citizen of California, has been fraudulently joined. “Although an action may be
removed to federal court only where there is complete diversity of citizenship, . . . one exception to
the requirement for complete diversity is where a non-diverse defendant has been ‘fraudulently
joined.’” Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (quotations and citations
omitted). If the plaintiff “fails to state a cause of action against a resident defendant, and the failure
is obvious according to the settled rules of the state, the joinder of the resident defendant is
fraudulent.” McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (emphasis added).
If the Court finds that the joinder of a non-diverse defendant is fraudulent, that defendant’s presence


                                              Page 2 of 5                           Initials of Deputy Clerk sr
in the lawsuit is ignored for the purposes of determining diversity. See, e.g., Morris v. Princess
Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

         “There is a presumption against finding fraudulent joinder, and defendants who assert that
plaintiff has fraudulently joined a party carry a heavy burden of persuasion.” Plute v. Roadway
Package Sys., Inc., 141 F. Supp. 2d 1005, 1008 (N.D. Cal. 2001). Indeed, “[f]raudulent joinder must
be proven by clear and convincing evidence.” Hamilton Materials, Inc. v. Dow Chemical Corp., 494
F.3d 1203, 1206 (9th Cir. 2007). A claim of fraudulent joinder should be denied if there is any
possibility that the plaintiffs may prevail on the cause of action against the in state defendant. See
Plute, 141 F. Supp. 2d at 1008. “The standard is not whether plaintiffs will actually or even probably
prevail on the merits, but whether there is a possibility that they may do so.” Lieberman v. Meshkin,
Mazandarani, 1996 WL 732506, at *3 (N.D. Cal. Dec. 11, 1996) (emphasis added). “In determining
whether a defendant was joined fraudulently, the court must resolve ‘all disputed questions of fact
and all ambiguities in the controlling state law in favor of the non-removing party.’” Plute, 141 F.
Supp. 2d at 1008 (quoting Dodson v. Spiliada Maritime Corp., 951 F.2d 40, 42-43 (5th Cir. 1992)).
Moreover, any doubts concerning the sufficiency of a cause of action due to inartful, ambiguous, or
technically defective pleading must be resolved in favor of remand. See id.

        In this case, Plaintiffs allege in their Complaint that Nancy Sheridan “was and is a
responsible corporate officer or principal of Defendant Crown” and “had overall authority over
Defendant Crown’s affairs, could have promptly prevented and/or remedied the violations alleged
herein, but failed to use all objectively possible means to discover, prevent, and remedy the
violations.” Complaint at ¶ 7. Defendants admit that, on the day of removal, Sheridan was an
employee of Crown Castle, and that prior to October of 2018, she was the project manager who
managed the permitting process for the telecommunications poles at issue. Declaration of Edward
B. Adams, Jr. at ¶¶ 3, 5. Moreover, Defendants admit in their Amended Opposition that corporate
officers may be subject to individual liability, but argue that Plaintiffs failed to plead or identify facts
that would subject Nancy Sheridan to individual liability. See Amended Opposition at pp. 10-12. In
light of Defendants’ admission that corporate officers may be subject to individual liability, and
resolving all disputed questions of fact and all ambiguities in the controlling state law in favor of
Plaintiffs, the Court cannot conclude that Plaintiffs have no possibility of prevailing on their claims
against Nancy Sheridan. In addition, the Court concludes that Defendants’ argument regarding the
sufficiency of Plaintiffs’ allegations are better raised in a demurrer or motion to dismiss rather than a
notice of removal. See, e.g., Vincent v. First Republic Bank Inc., 2010 WL 1980223, at *4 (N.D.
Cal. May 17, 2010) (“While plaintiff’s allegations may fall short of proving outrageous conduct, this
order cannot conclude that plaintiff has absolutely no possibility of stating a claim, if afforded an
opportunity to amend”). Accordingly, the Court concludes that Defendants have not met their
heavy burden of demonstrating, under the settled law of California, that Nancy Sheridan was
fraudulently joined and, thus, the Court cannot disregard Nancy Sheridan’s citizenship.

      Because Defendants have failed to meet their burden of demonstrating that the parties are
completely diverse, the Court concludes that it cannot exercise jurisdiction pursuant to 28 U.S.C. §
1332(a).


       B.     Federal Question Jurisdiction

       Congress has authorized the federal district courts to exercise original jurisdiction in “all civil

                                               Page 3 of 5                           Initials of Deputy Clerk sr
actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
This provision is usually invoked when plaintiffs plead a cause of action created by federal law.
Grable & Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, 5454 U.S. 308, 312
(2005). However, there is a “special” and “small” category of cases in which federal-question
jurisdiction will lie over state-law claims that implicate significant federal issues. See id. A state-
law claim “arises under” federal law only if it “necessarily raise[s] a stated federal issue, actually
disputed and substantial, which a federal forum may entertain without disturbing any
congressionally approved balance of federal and state judicial responsibilities.” Id. at 314. In other
words, “federal jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised,
(2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without
disrupting the federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258
(2013).

       It is undisputed that, in their Complaint, Plaintiffs only allege claims created by California
state statutes and county ordinances. Nevertheless, Defendants claim that this case is one of the
“special and small category of cases” in which state-law claims “arise under” federal law.
Specifically, relying on the test set forth in the Supreme Court’s decisions in Grable and Gunn,
Defendants argue that a federal issue is necessarily raised because the Court must resolve
whether Plaintiffs’ claims for relief are preempted by the Telecommunications Act. See Amended
Opposition at 14-18.

        The Court concludes that Defendants have failed to demonstrate that Plaintiffs’ claims “arise
under” federal law. In determining whether a federal district court has “arising under” jurisdiction
over a claim, the Court “must keep in mind ‘the basic principle marking the boundaries of the
federal question jurisdiction of the federal district courts’: the well-pleaded complaint rule.”
California Shock Trauma Air Rescue v. State Comp. Ins. Fund, 636 F.3d 538, 541 (9th Cir. 2011)
(quoting Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987)). Under the well-pleaded complaint
rule, “federal jurisdiction exists only when a federal question is presented on the face of the
plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).
Accordingly, a defendant may not remove solely “on the basis of a federal defense, including the
defense of pre-emption, even if the defense is anticipated in the plaintiff’s complaint, and even if
both parties conceded that the federal defense is the only question truly at issue” in the case.1
Caterpillar Inc., 482 U.S. at 392. In this case, Defendants assert a preemption defense, which
does not satisfy the well pleaded complaint rule and, thus, does not provide a basis for removal.

        Defendants contend, without support, that the Grable test supersedes the well-pleaded
complaint rule. However, “Grable stands for the proposition that a state-law claim will present a
justiciable federal question only if it satisfies both the well-pleaded complaint rule and passes the
‘implicate[s] significant federal issues’ test.” California Shock Trauma Air Rescue, 636 F.3d at 542.
Because Plaintiffs’ state law claims do not present a federal question on the face of their well-
pleaded Complaint, the Court concludes that it does not have jurisdiction pursuant to 28 U.S.C. §


       1
       The well-pleaded complaint rule does not apply in situations where a federal statute
completely preempts an area of state law. Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d
1002, 1107 (9th Cir. 2000). Defendants do not contend, nor could they, that the
Telecommunications Act completely preempts Plaintiffs’ state law causes of action.

                                               Page 4 of 5                          Initials of Deputy Clerk sr
1331.

IV.     CONCLUSION

      For the foregoing reasons, Plaintiffs’ Motion to Remand is GRANTED. This action is hereby
remanded to Los Angeles County Superior Court for lack of subject matter jurisdiction. See 28
U.S.C. § 1447(c).

        IT IS SO ORDERED.




                                         Page 5 of 5                       Initials of Deputy Clerk sr
